Citation Nr: 0321007	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The record reflects that the veteran had World War II service 
and was a prisoner of war (POW) of the German government from 
October 1943 to May 1945.  There was a prior Board of 
Veterans' Appeals (Board) decision denying service connection 
for cause of the veteran's death in December 1999.  Following 
that, the Department of Veterans Affairs (VA) Regional Office 
(RO) denied cause of death benefits in August 2000 and May 
2001.  The appellant initiated her appeal in June 2001.

The determination made by the RO and appealed by the 
appellant was that new and material evidence had not been 
received to reopen a claim for service connection for the 
cause of the veteran's death.  However, a reading of the 
discussion below will show why the issue has been 
recharacterized as shown on the cover page.


FINDING OF FACT

The veteran was a prisoner of war who died from cirrhosis of 
the liver.


CONCLUSION OF LAW

A service-connected disability caused the veteran's death.  
38 U.S.C.A. §§1310(a), 5107 (West 2002); 38 C.F.R. § 3.312 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, there is a 
remarkable failure to reconstruct the record or obtain 
records that should be outstanding.  However, in light to the 
decision of the Board, such failure is harmless.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
and 3.304 (2002).  Additionally, service connection may be 
granted for disability which was proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2002).  

Effective July 18, 2003, in the case of a former prisoner of 
war who was detained or interned for not less than 30 days, 
cirrhosis of the liver which became manifest to a degree of 
10 percent or more after service shall be considered to have 
been incurred in or aggravated by service.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2002); and 68 
Fed. Reg. 42602 (July 18, 2003) (to be codified at 38 C.F.R. 
Part 3).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c).

Analysis

The appellant has appealed the denial of service connection 
for the cause of the veteran's death.  The Board had denied 
service connection for the cause of the veteran's death in 
December 1999, and the RO had again denied it, on the basis 
of a lack of new and material evidence, in August 2000, 
without the appellant filing a timely appeal of that 
decision.  Accordingly, the RO's August 2000 decision is 
final based on the evidence then of record and the law then 
in effect.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2002).

During the course of the appellant's appeal, a new regulation 
has been enacted.  Where a new law or regulation becomes 
effective after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, both versions of the law must be considered, 
unless Congress indicates otherwise or permits the Secretary 
to indicate otherwise and the Secretary does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Rhodan v. West, 12 Vet. App. 55 (1998).  
During the course of the appeal, cirrhosis of the liver has 
been added to the list of diseases which shall be considered 
service-connected based on prisoner of war (POW) internment 
or detainment, and the Secretary made its effective date July 
18, 2003.  Therefore, it is applicable and must be 
considered.  This is a liberalizing law or VA issue and 
provides a basis for considering the claim de novo.

In light of and based on the new regulation, service 
connection for the cause of the veteran's death is being 
granted by the Board.  The evidence shows that the veteran 
was a prisoner of war of the German government from October 
1943 to May 1945, that he was diagnosed with cirrhosis of 
unclear etiology by VA in December 1991, and that he died in 
November 1993 from cirrhosis of the liver.

Pursuant to the regulation enacted effective July 18, 2003, 
cirrhosis of the liver in a former POW is presumed 
service-connected, and since the veteran's cirrhosis of the 
liver caused his death, his death in turn must be considered 
service-connected.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


